April 29, 2011

Mr. Robert T. Cain Jr.
Zeleskey Law Firm PLLC
P. O. Drawer 1728
Lufkin, TX 75902-1728
Mr. Douglas J. McCarver
3548 N.E. Stallings Drive
Nacogdoches, TX 75965

RE:   Case Number:  09-0313
      Court of Appeals Number:  12-07-00143-CV
      Trial Court Number:  CV39,857-06-08

Style:      TERRI LOFTIN
      v.
      JANICE LEE AND BOB LEE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Reba Squyres   |
|   |Clerk              |
|   |Ms. Cathy S. Lusk  |
|   |Ms. Alison M. Rowe |
|   |Mr. Andy McSwain   |